Citation Nr: 1221387	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran served on active duty from April 2004 to October 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Veteran cancelled his request for a Board hearing.  In November 2010, the Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In November 2010, the Board remanded the claims, in part, to afford the Veteran a VA examination. 

In May 2011, the Veteran was scheduled for a VA examination, but he did not appear for the examination.  In January 2012, the Veteran's spouse notified VA that the Veteran did not show for the examination because he was working in Afghanistan and that he only returned every three months for two weeks.  

The Veteran was not rescheduled for a new examination at a time that he was available.  See Bolton v. Brown, 8 Vet. App. 185 (1995) (VA's assistance in developing a Veteran's claim must be tailored to the Veteran's unique and peculiar circumstances.  

As good cause has been shown for the Veteran not appearing for the VA examination, the examination should be rescheduled.


Accordingly, the appeal is REMANDED for the following action:

1.  Ask the Veteran's wife to provide the dates the Veteran will be available to report for a VA examination. 

2.  During a time the Veteran is available, afford the Veteran a VA examination to determine:

a).  Whether the Veteran has any current right knee or left knee disability, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right knee disability or left knee disability is related to stress changes shown on a bone scan and X-ray in 2007 and patellofemoral syndrome documented from 2006 to 2007? 

The Veteran's file should be made available to the examiner.  

3.  After the above development is completed, adjudicate the claims.  If any benefit sought on appeal is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

